            Case:20-00759-swd       Doc #:433 Filed: 07/14/2020        Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN



In the Matter of:

GOODRICH QUALITY THEATERS, INC.                            Case No. 20-00759-swd
                                                           Chapter 11
                                                           Hon. Scott W. Dales
      Debtor.
_____________________________________/


                NOTICE OF CLOSINGS ON SALE OF DEBTOR’S ASSETS


       GOODRICH QUALITY THEATERS, INC., Debtor in the above-captioned Chapter 11

case, through its counsel, Keller & Almassian, PLC, in accordance with the Court’s Order entered

on June 12, 2020 Approving the Sale Process Pursuant to Debtor’s Motion for Authority to Sell

Membership Interest and Associated Operating Assets in Gibsonton Theater, LLC Free and Clear

of All Liens, Interests and Encumbrances With Liens, Interests and Encumbrances Attaching to

the Proceeds of the Sale Pursuant to 11 U.S.C. §§105, 363(b) and 363(f) [docket no. 347], in

accordance with the Court’s Order entered June 29, 2020 (I) Authorizing the Sale of Debtor's

Oswego, Illinois Theater Free, and Clear of Liens, Claims, Interest and Encumbrances, (II)

Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases in Connection Therewith, and (III) Granting Related Relief [docket no. 410], and in

accordance with the Court’s Order entered on June 30, 2020,          (I) Authoring the Sale of

Substantially All of the Debtor’s Assets Free and Clear of Liens, Claims, Interest and

Encumbrances, (II) Authorizing the Assumption and Assignment of Certain Executory Contacts

and Unexpired Leases in Connection Therewith, and (III) Granting Related Relief [docket no. 414]
            Case:20-00759-swd         Doc #:433 Filed: 07/14/2020         Page 2 of 2




hereby provides notice that the closing for the sales of the Debtor’s assets has occurred, and funds

were distributed pursuant to each respective Sale Order.




                                              Respectfully Submitted,
 Dated: July 14, 2020
                                              KELLER & ALMASSIAN, PLC


                                              By: /s/ A. Todd Almassian
                                              A. Todd Almassian (P55467)
                                              Greg J. Ekdahl (P67768)
                                              230 E. Fulton Street
                                              Grand Rapids, MI 49503
                                              Telephone: (616) 364-2100
                                              Facsimile: (616) 364-2200
                                              Email: talmassian@kalawgr.com
                                                      gekdahl@kalawgr.com

                                              Counsel for the Debtor
